Citation Nr: 0718656	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-32 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The late veteran's military records show recognized service 
from March 1945 to May 1945 as a Filipino guerilla in the 
service of the United States Armed Forces in the Far East 
(USAFFE) during World War II.  The appellant in the current 
appeal is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
entitlement to service connection for the veteran's cause of 
death.


FINDINGS OF FACT

1.  The veteran died in September 1993; his official death 
certificate shows that his immediate cause of death was 
metastatic cancer, with lung cancer named as an antecedent 
cause of death, and diabetes mellitus listed as a significant 
condition contributing to death. 

2.  At the time of the veteran's death, he was not service-
connected for any medical disabilities.

3.  The evidence does not objectively demonstrate that the 
veteran suffered from cancer or diabetes mellitus in service 
or for decades thereafter, or that cancer or diabetes 
mellitus was a consequence of the hardships of service.

4.  The veteran death was not the result of a service-
connected disability.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the appellant's claim 
for service connection for the veteran's cause of death was 
received in November 2004.  She was notified of the 
provisions of the VCAA in correspondence dated in November 
2004.  The rating decision on appeal was rendered in February 
2005.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
late veteran's service medical records, official death 
certificate, private medical records from 1993, and a 
statement from his private physician attesting to the 
veteran's hospitalization for lung disease in June 1989 have 
been obtained and associated with the evidence.  A supporting 
lay witness statement was also entered into the evidence of 
record.  The appellant has been provided with the opportunity 
to present oral testimony before the Board in support of her 
claim.  In this regard, she has testified that all other 
private medical records or physician's opinions that may have 
supported her claim are unobtainable due to the death of the 
veteran's treating physician who generated those records or 
opinions.  Otherwise, she has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  As previously stated, the 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to increased rating and earlier effective date 
claims.  As stated above, full compliance with VCAA has been 
accomplished regarding the issue of service connection for 
the veteran's cause of death.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.   Therefore, 
as there has been substantial compliance with all pertinent 
VA law and regulations, to move forward with adjudication of 
this appeal would not cause any prejudice to the appellant.

Factual background

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2006).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e) (2006).  Service 
in the Philippine Scouts and in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service 
for certain VA purposes, as authorized by 38 U.S.C.A. § 107 
(West 2002); 38 C.F.R. § 3.40 (2006).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, United States Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension benefits. 38 C.F.R. § 3.40(b), (c), and 
(d) (2006).  Active service will be the period certified by 
the service department.  38 C.F.R. § 3.41 (2006).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus status as a veteran for VA 
benefits purposes) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. §§ 3.41 (authorizing veteran status for 
Philippine veterans "from the date certified by the Armed 
Forces [of the United States]"); 3.203(a) (requiring service 
department documentation of service where available); 
3.203(c) (requiring service department verification of 
service where documentation is not available).

The veteran's service records reflect that he served on 
active duty in the armed forces of the Philippine 
Commonwealth Army from December 1941 to March 1945.  He was a 
Filipino guerilla in the service of the USAFFE from March 
1945 to May 1945, and was engaged in the resistance against 
the Japanese occupation of the Philippines.  Thereafter, he 
served on active duty with the regular Philippine Army from 
May 1945 to March 1946.  His service records do not indicate 
that he was ever captured and detained by the Japanese 
Imperial Army as a prisoner of war. 

The veteran's official death certificate shows that he died 
in September 1993.  His immediate cause of death was 
metastatic cancer, with lung cancer named as an antecedent 
cause of death, and diabetes mellitus listed as a significant 
condition contributing to death.  At the time of his death, 
he was not service-connected for any medical disabilities.  
No claim filed by the veteran seeking entitlement to VA 
compensation or pension benefits was pending or in appellate 
status at the time of his death.

The veteran's service medical records show that he was 
treated for malaria by a "Quack Dr." from November 1942 to 
January 1943.  The report of a medical examination conducted 
in May 1945 shows that his lungs were clinically normal and 
that there were no endocrine imbalances noted.  A separation 
medical examination conducted in January 1946 shows that his 
urinalysis was negative for sugar.  His lungs were normal and 
chest X-rays were negative for any abnormalities.  No 
diagnosis of cancer or diabetes mellitus is shown in the 
veteran's service medical records.

Post-service medical records include that April 2005 
statement of a private physician who attested that the 
veteran was admitted for hospitalization treatment for severe 
pulmonary emphysema caused by "exposure to prolonged 
physical stress" and that he was "suspected to be afflicted 
with bronchogenic cancer."  Private medical records show 
that the veteran was hospitalized from May 1993 to June 1993 
for treatment of lung cancer, which was described as a 
pulmonary malignancy.  As previously stated, in September 
1993 the veteran died of metastatic cancer, with lung cancer 
named as an antecedent cause of death, and diabetes mellitus 
listed as a significant condition contributing to death.  
None of the aforementioned records contain any medical 
opinion linking the veteran's cancer or diabetes mellitus to 
his period of active duty.

In a written lay witness statement dated in February 2007, 
Mr. F.R.R. affirmed that he served alongside the late veteran 
during military service and that the two were personal 
friends who remained in regular contact with each other 
following service up until the veteran's death.  According to 
Mr. F.R.R.'s statement, both he and the veteran suffered from 
post-traumatic stress disorder, malaria, malnutrition, and 
psychosis while held as prisoners of war.  After service, the 
veteran was always sickly for the remainder of his life and 
suffered from a severe cough, pneumonia, and very weak lungs 
due to malnutrition.  Mr. F.R.R. expressed his personal 
opinion that the privations and hardships of wartime service 
caused the veteran to develop lung cancer and diabetes 
mellitus, which caused his death.

At a March 2007 video conference hearing before the Board, 
the appellant testified that the late veteran was first 
diagnosed with lung cancer in 1983, although he had a 
clinical history of treatment for lung problems in the 
1970's.  She stated that the veteran did not smoke tobacco 
products, nor was he ever exposed to asbestos or other known 
carcinogenic materials.  She also reported that the veteran 
was first diagnosed with diabetes mellitus in 1972.  
According to the appellant's testimony, the veteran's 
treating physician, identified as "Dr. Lawana," who was now 
deceased, believed that the veteran's lung cancer and 
diabetes mellitus were due to military service.  However, as 
Dr. Lawana was deceased, his records of treatment of the 
veteran were unobtainable and the appellant stated that no 
other living medical doctor shared a similar nexus opinion. 
   
Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the identity 
of the chronic disease is established during active duty, 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
service-connected disability to be the cause of death it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but, rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 2002; 38 
C.F.R. § 3.312 (2006).  There are primary causes of death 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death, unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2006).

In the present case, the veteran's post-service medical 
records establish that metastatic cancer associated with lung 
cancer caused his death in September 1993, with diabetes 
mellitus identified as a significant contributory factor to 
his death.  However, his service medical records show no 
clinical findings indicating onset of cancer of any kind or 
diabetes mellitus during his period of military service, or 
cancer or diabetes mellitus manifested to a compensably 
disabling degree with one year following his separation from 
service.  The veteran's post-service medical records also 
contain no medical opinion linking his terminal cancer or 
diabetes mellitus to his period of service.  Thus, there is 
no factual basis to allow direct service connection for 
cancer or diabetes mellitus, as neither disease is 
demonstrated to have had its onset during active duty, or is 
otherwise attributable to service.  (Although there is no 
clinical or testimonial evidence demonstrating that the 
veteran was a habitual tobacco smoker, to the extent that his 
widow may assert that a tobacco habit was acquired by him in 
service that led to his demise by lung cancer, VA regulations 
state that a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  See 38 C.F.R. § 3.300 (2006).)

The appellant's primary assertion is that there a 
relationship between the veteran's lung cancer and diabetes 
mellitus to the hardships of his military service based on 
her knowledge of medicine and the late veteran's own personal 
medical history.  She has also submitted a lay witness 
statement from Mr. F.R.R. which essentially presents the same 
contention.  However, neither assertion is corroborated or 
otherwise supported by any objective medical opinion or 
evidence.  Because there are no indications in the record 
that either the appellant or Mr. F.R.R. has ever received 
formal medical training, they thus lack the requisite 
professional qualifications to make diagnoses or present 
commentary and opinion on matters regarding their etiology 
and causation.  Their statements in this regard, 
unsubstantiated by any clinical evidence, are therefore not 
entitled to be accorded any probative weight.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In view of the foregoing discussion, the Board concludes that 
the weight of the evidence does not support the appellant's 
claim, and service connection for the veteran's cause of 
death must be denied.
 



ORDER

Service connection for the veteran's cause of death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


